Citation Nr: 0718469	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected exercise-induced asthma.

3.  Entitlement to an initial compensable rating for the 
service-connected lumbosacral strain with degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The veteran had active service from January 1984 to October 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The RO granted service connection for exercise 
induced asthma with a rating of 10 percent; granted service 
connection for lumbosacral strain with degenerative arthritis 
of the lumbar spine with a non-compensable rating; and denied 
service connection for vertigo.  The veteran disagreed with 
the denial of service connection for vertigo, and disagreed 
with the initial ratings assigned for the service-connected 
exercise-induced asthma and lumbosacral strain with 
degenerative arthritis of the lumbar spine.

The issues of entitlement to service connection for vertigo 
and entitlement to an initial rating in excess of 10 percent 
for the service-connected exercise induced asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected lumbosacral strain with 
degenerative arthritis of the lumbar spine is not productive 
of limitation of motion of the lumbar spine or incapacitating 
episodes of back pain; however, it is manifested by 
subjective complaints of arthritic pain in the low back area, 
severe at times, supported by objective x-ray evidence of 
degenerative arthritis of the lumbar spine.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of an initial 10 percent rating, but no 
higher, for the service-connected lumbosacral strain with 
degenerative arthritis of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West & Supp. 2005); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With regard to the claim for service connection for vertigo 
and the claim for increase with respect to the service-
connected exercise-induced asthma, any defect(s) with regard 
to notice and assistance may be corrected on remand.  With 
respect to the lumbosacral strain/arthritis claim, an initial 
increased rating is established pursuant to this decision, 
and the March 2005 statement of the case clearly provided 
notice regarding the assignment of disability ratings 
pertinent to his appeal; thus, the veteran has been afforded 
adequate notice regarding disability ratings.  Although 
notice regarding the assignment of effective dates is lacking 
in this case, there is no disagreement with regard to the 
assigned effective date and no change in effective date is 
made pursuant to this decision.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected lumbosacral strain with degenerative arthritis of 
the lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § § 4.40, 
4.45 (2006).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
4.59.

The veteran's lumbar spine disability is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  The 
regulations provide for a General Rating Formula for Diseases 
and Injuries of the Spine, which governs disability ratings 
for lumbosacral strain and degenerative arthritis of the 
spine.  In addition to the General Formula, the regulations 
also provide separate criteria based on degenerative 
arthritis of the spine under Diagnostic Code 5003, which, in 
this case, must also be considered.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The General Rating Formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the ratings under the General 
Rating Formula for diseases and injuries of the spine, are 
assigned as follows:

A 10 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

The next higher, 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Higher ratings are available for more severe symptomatology.  

The veteran's lumbar spine was examined in September 2004.  
The veteran reported back pain once per week, lasting for 2 
hours each time.  The pain was localized.  The veteran 
described the pain as oppressing and sharp.  At times, the 
pain reached a 10 on a scale of 1-10.  The pain could be 
elicited by physical activity and could be relieved by rest 
and/or medication.  The veteran indicated that the condition 
did not cause incapacitation.  The veteran had stiffness 
associated with the back pain.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent.  There was no 
tenderness noted.  There was negative straight leg raising on 
the right and the left.  The range of motion was not limited, 
with flexion to 90 degrees; extension to 30 degrees; right 
and left lateral flexion to 30 degrees; and left and right 
rotation to 30 degrees.  The range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis of the 
spine, and there were no signs of intervertebral disc 
syndrome present.  Neurolgoical examination of the lower 
extremities was normal.  The examiner noted a finding of 
degenerative arthritis of the lumbar spine per x-ray report.  
The diagnosis was intermittent lumbosacral strain, currently 
asymptomatic with subjective complaints of pain.  

In his January 2005 Notice of Disagreement (NOD), the veteran 
explained that he happened to be asymptomatic on the day of 
the September 2004 examination; however, he maintained that 
he suffered from intermittent back pain on other days, for 
which he felt the examination report did not account.  

Applying the rating criteria in the General Formula to the 
objective findings at the September 2004 VA examination, the 
veteran does not meet the criteria for a compensable rating 
under the General Formula.  There was no limitation of motion 
of the lumbar spine, and there was no muscle spasm or 
tenderness found on examination.  

Despite the lack of objective symptomatology as noted above, 
the September 2004 VA examination indicated that there was x-
ray evidence of degenerative arthritis.  In light of the 
veteran's complaints of pain and stiffness, coupled with 
objective evidence of arthritis of the lumbar spine, the 
criteria for the assignment of an initial 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 are more nearly 
approximated in this case.  Thus, in resolving all doubt in 
the veteran's favor, the criteria are met for the assignment 
on an initial 10 percent rating, but no higher, for the 
service-connected lumbosacral strain with degenerative 
arthritis of the lumbar spine.  A higher, 20 percent rating 
is not warranted because the veteran's arthritis pain does 
not rise to the level of incapacitation, the veteran's lumbar 
spine motion is not limited, and there is no showing of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Finally, "staged" ratings, are not for application in this 
case because at no time since service has the service-
connected lumbosacral strain with degenerative arthritis of 
the lumbar spine been more disabling than as currently rated.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial 10 percent rating, but no higher, for the service-
connected lumbosacral strain with degenerative arthritis of 
the lumbar spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With regard to the veteran's claim of service connection for 
vertigo, there remains a question as to whether the veteran 
has a current disability.  In order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Importantly, a claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997)  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

The service medical records reveal that the veteran suffered 
from dizzy spells during service on occasion from 1997 to 
2003.  The veteran was examined by a neurologist and the 
diagnosis in July 2001 was recurrent vestibulaneuronitis.  
The examiner indicated that the course of that diagnosis was 
sometimes unpredictable; however, given the infrequency of 
his symptoms and the fact that they may never recur, the 
veteran was not limited in his duties.  An October 2002 
memorandum also noted the recurrent vestibulaneuronitis, but 
determined that the veteran was nevertheless  medically 
cleared for the Nuclear Weapons Personnel Reliability Program 
(PRP).

May 2003 and December 2003 service medical records note a 
diagnosis of labrynthitis, with complaints of dizzy spells 
and nausea associated with ringing in the ears.  Antivert was 
prescribed for dizziness.  

The veteran was discharged from active service in October 
2004, but he appeared for a pre-discharge VA medical 
examination in September 2004.  At that time, the examiner 
noted the veteran's in-service history of dizzy spells and/or 
vertigo, but indicated there was no diagnosis based on a 
finding that the veteran's disability manifested by vertigo 
had resolved because the veteran had not had any dizzy spells 
in about a year.  

It does not appear that the examiner reviewed the veteran's 
claims file; thus, it remains unknown whether the veteran has 
a current chronic disability manifested by labrynthitis or 
vestibulaneuronitis because the examiner did not base the 
diagnosis on a complete medical history.  Based on a review 
of the service medical records, it appears necessary for a 
medical expert to review the in-service findings before 
rendering a decision with regard to a current disability 
manifested by vertigo.  

The veteran asserts that he developed a chronic disability 
manifested by vertigo during service, and as such, service 
connection is warranted for that disability even though the 
disability has remained asymptomatic since discharge from 
service.  

Although the veteran has remained asymptomatic since 
discharge from service, there still remains a question as to 
whether the veteran has an underlying chronic disability 
manifested by periods of vertigo, labrynthitis with nausea.  
As such, before the Board decides this case, the issue of 
whether the veteran has a current chronic disability 
manifested by vertigo must be determined, based on current 
examination and review of the service medical records.  

Importantly, the veteran has an in-service diagnosis of 
labrynthitis and vestibulaneuronitis, and he has not been 
examined since his discharge from service.  In light of the 
foregoing, the veteran should be afforded another VA 
examination, after any outstanding VA or private medical 
records pertinent to the veteran's claim are obtained and 
associated with the claims file.  

With regard to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for the service-
connected exercise-induced asthma, the veteran maintains that 
the results of the pulmonary function test (PFT) performed in 
conjunction with the September 2004 VA examination are 
inaccurate and do not reflect the actual level of disability.  
More specifically, the veteran maintains that the forced 
expiratory volume in one second (FEV-1) was improperly 
calculated.  In light of the veteran's contention, the 
veteran should be afforded another PFT and accompanying 
examination to determine the current nature, extent, and 
severity of the service-connected exercise-induced asthma.  
All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file prior to the 
testing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims 
file all pertinent private and/or VA 
medical records showing a diagnosis of, or 
treatment for, vertigo, dizziness, 
labrynthitis and/or vestibulaneuronitis, 
as well as asthma or other pulmonary 
abnormality.

2.  Schedule the veteran for a VA 
otolaryngology examination to determine 
whether he has a current chronic 
disability manifested by labrynthitis, 
dizziness, vertigo and/or 
vestibulaneuronitis, even if there are no 
symptoms on examination.  All indicated 
tests and studies should be performed and 
all findings should be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examination report 
should include a discussion of the 
veteran's documented medical history and 
assertions as to symptoms during and after 
service.  The examiner should acknowledge 
review of the record in the examination 
report.  If a current disability is 
diagnosed, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that it 
was incurred during service.  A complete 
rationale for the opinion requested must 
be provided.

Schedule the veteran for a VA pulmonary 
examination to determine the current 
nature, extent and severity of the 
service-connected exercise-induced asthma.  
Pulmonary function testing, and any other 
testing deemed necessary should be 
performed.  The examiner should address 
the veteran's contentions regarding the 
inaccuracy of prior pulmonary function 
testing in September 2004, particularly 
the calculation of the FEV-1.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examination report should include a 
discussion of the veteran's documented 
medical history and assertions as to 
symptoms during and after service.  The 
examiner should acknowledge review of the 
record in the examination report.  All 
findings should be reported in light of 
the rating schedule for asthma and a copy 
of the rating criteria for diseases of the 
trachea and bronchi, under 38 C.F.R. 
§ 4.97 should be provided to the examiner.  

3.  After any further development deemed 
appropriate, readjudicate the issues of 
entitlement to service connection for 
vertigo and entitlement to an initial 
rating in excess of 10 percent for t he 
service-connected exercised-induced 
asthma.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


